Name: Council Regulation (EEC) No 1586/80 of 24 June 1980 fixing, for the 1980/81 marketing year, the target prices and basic intervention prices for colza and rape seed and sunflower seed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 160/4 Official Journal of the European Communities 26. 6 . 80 COUNCIL REGULATION (EEC) No 1586/80 of 24 June 1980 fixing, for the 1980/81 marketing year, the target prices and basic intervention prices for colza and rape seed and sunflower seed qualities ; whereas the latter should be laid down in relation to the average qualities of the seeds harvested in the Community ; whereas, for colza and rape seed and sunflower seed , the quality laid down for the 1979/80 marketing year meets these requirements and can accordingly be used for the following marketing year, HAS ADOPTED THIS REGULATION : Article 1 For the 1980/81 marketing year, the target prices and the basic intervention prices for colza and rape seed and sunflower seed shall be as follows : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( ! ), as last amended by Regulation (EEC) No 1585/80 (2), and in particular the third subparagraph of Article 22 ( 1 ) thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment (3), Having regard to the opinion of the Economic and Social Committee (4), Whereas, when the target prices and basic interven ­ tion prices for colza and rape seed and sunflower seed are fixed, account should be taken of the objectives of the common agricultural policy and of the contribu ­ tion which the Community desires to make to the harmonious development of world trade ; whereas the objectives of the common agricultural policy are, in particular, to ensure a fair standard of living for the agricultural community, to ensure that supplies are available and that they reach consumers at reasonable prices ; Whereas Article 2 of Regulation (EEC) No 1585/80 provides that the basic intervention prices for the 1980/81 marketing year must be fixed at levels that will permit a smooth transition to the intervention price system applying from the 1982/83 marketing year ; Whereas application of these criteria entails fixing the target price and basic intervention price for colza and rape seed and for sunflower seed at a higher level than that adopted for the preceding marketing year ; Whereas the prices of colza and rape seed and sunflower seed must be fixed for specific standard ECU per 100 kg 38-69 36-77 42-63 40-05 (a) colza and rape seed :  target price  basic intervention price (b) sunflower seed :  target price  basic intervention price The basic intervention prices are valid in Genoa. Article 2 The prices referred to in Article 1 relate to seeds in bulk, of sound, fair and marketable quality : (a) with an impurity content of 2 % and, for seeds as such , humidity and oil contents of 9 and 40 % respectively in the case of colza and rape seed ; (b) with an impurity content of 2 % and, for seeds as such , humidity and oil contents of 10 and 40 % respectively in the case of sunflower seed . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No 172, 30 . 9 . 1966. p. 3025/66 . (2 ) See page 2 of this Official Journal . (&gt;) OJ No C 97 , 21 . 4 . 1980 , p. 33 . (4 ) Opinion delivered on 26 March 1980 (not yet published in the Official Journal). 26. 6 . 80 Official Journal of the European Communities No L 160/5 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 24 June 1980 . For the Council The President S. FORMICA